DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controllable pumping device, pump, feed line, exchangeable medical instrument, second line, and pressure sensor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure:
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  The abstract should also mention by way of example any preferred modifications or alternatives.  Where applicable, the abstract should include the following: 
if a machine or apparatus, its organization and operation;
if an article, its method of making;
if a chemical compound, its identity and use;
if a mixture, its ingredients;
if a process, the steps.

The abstract of the disclosure is objected to because it is only 35 words in length and is not directed to the entire technical disclosure.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the line" in Lines 9-10 and “the resistance coefficients” in Line 16.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woolford et al. (US 20130267779 A1).

Regarding claim 1, Woolford teaches:
A method for determining and controlling the internal body pressure in medical methods (see Claims 36-41 and p. [0005]),
wherein a fluid (i.e., surgery washing fluid, “The surgery washing fluid could be any washing fluid used in surgery and could be, for example, 0.9% saline or Ringer's lactate,” see p. [0051]) is pumped by a controllable pumping device (see FIG. 25A, pumping system: 1010 including pump: 1014) through a feed line (see FIG. 25A, from source of surgery washing fluid: 1016, through input tubing: 1018, through inflow cassette: 1020 fluid 
wherein the feed line contains, at its patient's end (see FIG. 25A), an exchangeable medical instrument (see FIG. 25A, inflow cannula: 1024 and/or endoscope: 1025), through which the feed of the fluid (i.e., surgery washing fluid) into the body cavity (1012) takes place (see p. [0135]),
wherein the fluid (i.e., surgery washing fluid) can flow out of the body cavity (1012) through at least one second line (see FIG. 25A, outflow tube: 1028; see p. [0136]),
wherein the pump (1014) included in the pumping device (1010) is controlled (i.e., via pump control processor: 1042, see FIG. 25B; see p. [0137]),
wherein at least the feed line contains a pressure sensor that measures the pressure in the line (“measured head pressure [P.sub.head]… [is] sensed by a pump inflow pressure sensor of the pump 1014 disposed at or near the inflow pump cassette 1020,” see p. [0144]),
wherein the pressure (i.e., P.sub.head) measured by the pressure sensor is an input variable of a mathematical estimation system (i.e., algorithm or program executed by pump control processor: 1042, see FIG. 26), which mathematically describes a state space (i.e., state space of inflow pump), which estimates the actual pressure (i.e., P.sub.joint) in the body cavity (1012) and controls the output of the pump (1014) by means of this estimated value (see p. [0141-0147] and FIG. 31),


Regarding claim 3, Woolford teaches:
The method of claim 1, wherein determining the resistance coefficients ζ1 and ζ2 of the medical instrument (i.e., via hardware calibration routine: 2500) takes place pre-operatively.
The Examiner points to p. [0233-0245] of the present disclosure of Woolford.  It is necessary for the step of determining the resistance coefficients of the medical instrument to take place pre-operatively, as determining the unique flow characteristics of a chosen medical instrument is necessary to preventing an over pressure condition at a surgical site in a joint of a patient (see p. [0165]), and the equation shown in p. [0240] relies on 

Regarding claim 5, Woolford teaches:
The method of claim 1, wherein the fluid is a gas or a liquid (i.e., surgery washing fluid, “The surgery washing fluid could be any washing fluid used in surgery and could be, for example, 0.9% saline or Ringer's lactate,” see p. [0051]).

Regarding claim 6, Woolford teaches:
A medical apparatus for supplying fluids into body cavities (see claim 1; see FIG. 25A, pump system: 1010), including a controllable fluid pump (see FIG. 25A, pump: 1014), a memory device (see FIG. 25B, pump memory: 1051), a feed line (see FIG. 25A, from source of surgery washing fluid: 1016, through input tubing: 1018, through inflow cassette: 1020 fluid pathway, and through inflow tube: 1022 into body cavity: 1012), a pressure sensor in the feed line (“measured head pressure (P.sub.head) sensed by a pump inflow pressure sensor of the pump 1014 disposed at or near the inflow pump cassette 1020,” see p. [0144]), a medical instrument (i.e., inflow cannula: 1024 or endoscope: 1025, see FIG. 25A) to be connected to the feed line (see p. [0135]),
wherein the pressure (i.e., P.sub.head) measured by the pressure sensor is an input variable of a mathematical estimation system (i.e., algorithm or program executed by pump control processor: 1042, see FIG. 
wherein the resistance coefficients ζ1 and ζ2 of the medical instrument (i.e., flow resistance properties of the tubeset hardware, see p. [0233]) required for the estimation of the pressure (i.e., P.sub.joint) are determined (i.e., via hardware calibration routine: 2500) by that when starting the pump (1014), the pressure behavior (i.e., P.sub.head) is evaluated for a certain time, therefrom a characteristic curve (i.e., P.sub.loss curve, see p. [0233]) is determined, and the characteristic curve (i.e., P.sub.loss curve) is stored in a memory device (1051) of the pump (1014) (“The P.sub.loss curve, coefficients and other information are stored in the pump memory of the pump control processor,” see p. [0242] and FIG. 36 depicting hardware calibration routine: 2500).

Regarding claim 7, Woolford teaches:
A medical apparatus for supplying fluids into body cavities (see claim 1; see FIG. 25A, pump system: 1010), including a controllable fluid pump (see FIG. 25A, pump: 1014), a memory device (see FIG. 25B, pump memory: 1051), a feed line (see FIG. 25A, from source of surgery washing fluid: 1016, through input tubing: 1018, through inflow cassette: 1020 fluid pathway, and through inflow tube: 1022 into body cavity: 1012), a pressure 
wherein the pressure (i.e., P.sub.head) measured by the pressure sensor (100) is an input variable of a mathematical estimation system (i.e., algorithm or program executed by pump control processor: 1042, see FIG. 26), which mathematically describes a state space (i.e., state space of inflow pump), which estimates the actual pressure (i.e., P.sub.joint) in the body cavity (12) and controls the output of the pump (14) by means of this estimated value (see p. [0141-0147] and FIG. 31),
wherein the resistance coefficients ζ1 and ζ2 of the medical instrument (i.e., flow resistance properties of the tubeset hardware, see p. [0233]) required for the estimation of the pressure (i.e., P.sub.joint) are determined (i.e., via hardware calibration routine: 2500) by that when starting the pump (14), the pressure behavior (i.e., P.sub.head) is evaluated for a certain time, therefrom a characteristic curve (i.e., P.sub.loss curve, see p. [0233]) is determined, and the characteristic curve (i.e., P.sub.loss curve) is stored in a memory device (1051) of the pump (14) (“The P.sub.loss curve, coefficients and other information are stored in the pump memory of the pump control processor,” see p. [0242] and FIG. 36 depicting hardware calibration routine: 2500),
such as a microprocessor, that includes programs and/or algorithms for altering the inflow and/or outflow characteristics of the pump 1014,” see p. [0137]), at least one memory (1051) and at least one software (i.e., programs and/or algorithms within pump control processor: 1042), which are configured to carry out the method of claim 1 (see claims 36-41).

Regarding claim 8, Woolford teaches:
The medical apparatus (1010) of claim 6, wherein at least one memory (1051) contains data with the resistance coefficients of at least one instrument characteristic curve (“The P.sub.loss curve, coefficients and other information are stored in the pump memory of the pump control processor for future use with an identifier name,” see p. [0242]).

Regarding claim 10, Woolford teaches:
The medical apparatus (1010) for supplying fluids into body cavities of claim 6, wherein the apparatus (1010) is a liquid pump (necessarily, as pump 1014 is configured to deliver surgery washing fluid to the body and to suction fluid waste out of the body, see p. [0134]) for arthroscopy (see p. [0004] and [0050] discussing fluid management pump being used for arthroscopy, and surgery washing fluid being delivered to a body cavity [e.g., a joint]).

Regarding claim 11, Woolford teaches:
The medical apparatus (1010) for supplying fluids into body cavities of claim 6, wherein the apparatus (1010) is a liquid pump (necessarily, as pump 1014 is configured to deliver surgery washing fluid to the body and to suction fluid waste out of the body, see p. [0134]) with integrated conveyer and suction pump (see p. [0134-0136] discussing the function of pump 1014 within pump system 1010).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Woolford et al. (US 20130267779 A1).

Regarding claim 2, Woolford teaches:
The method of claim 1, wherein determining the resistance coefficients ζ1 and ζ2 (i.e., via hardware calibration routine: 2500) takes place by starting the pump (14) once (see FIG. 36, hardware calibration routine: 2500 only starts pump once at step 2502).
twice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Woolford by performing the hardware calibration routine more than once, or twice, for the purp0ose of achieving higher accuracy for the calculated resistance coefficient values, since it has been held to be prima facie obvious over a reference process to discover the optimum or workable conditions by routine experimentation.  See In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See MPEP § 2144.05 subsection II.A.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Woolford et al. (US 20130267779 A1), as applied to claim 1 above, and further in view of Zeyssig (US 20160101247 A1).

Regarding claim 4, Woolford discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Woolford does not explicitly disclose: wherein the mathematical estimation system (i.e., algorithm or program executed by pump control processor: 1042) is configured in the manner of a Kalman filter.  Zeyssig, in the same field of endeavor, teaches a method for determining and controlling the internal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Woolford to incorporate the teachings of Zeyssig by using a mathematical estimation system that is configured in the manner of a Kalman filter, for the purpose of reducing any static or noise from the electrical signal coming from the pressure sensor during operation and providing a more accurate pressure measurement inside the body cavity than a traditional peristaltic pump and within a fraction of the time (see Zeyssig FIG. 5 and p. [0023-0024]).

Regarding claim 9, Woolford discloses the claimed invention substantially as claimed, as set forth above in claim 6.  However, Woolford does not explicitly disclose: the apparatus is an insufflator.  Zeyssig, in the same field of endeavor, teaches a medical apparatus for supplying fluids into body cavities (see claim 6), wherein the apparatus could be an insufflator (see p. [0008] and claim 8).  Zeyssig also teaches a method for determining and controlling the internal body pressure in medical methods (see claim 1) that uses a state observer to estimate the actual pressure in a body cavity (i.e., a knee joint or the abdomen) and controls the power of the pump by means of this estimated value (see claim 1), thereby allowing the method to be used in a plethora of medical procedures (i.e., arthroscopy or laparoscopy, see p. [0002], [0007], and [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Woolford to incorporate the teachings of Zeyssig by attaching an insufflation tool to the pump of Woolford, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783